Case 6:20-cv-01438-RRS-CBW Document 19 Filed 04/15/21 Page 1 of 2 PageID #: 78




                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF LOUISIANA

 CALEB REESE et al.,                       )
                                           )                          Civil Action No. 6:20-cv-01438
       Plaintiffs,                         )
                                           )
 v.                                        )
                                           )
 BUREAU OF ALCOHOL, TOBACCO,               )
 FIREARMS AND EXPLOSIVES et al.,           )
                                           )
       Defendants.                         )
 __________________________________________)

         DEFENDANTS’ MOTION TO DISMISS OR FOR SUMMARY JUDGMENT

         Pursuant to Fed. R. Civ. P. 12(b)(1), 12(b)(6), and 56, Defendants Bureau of Alcohol,

 Tobacco, Firearms and Explosives (“ATF”); Regina Lombardo, Acting Director of the Bureau of

 Alcohol, Tobacco, Firearms and Explosives, in her official capacity; and Merrick B. Garland, 1

 Attorney General of the United States, in his official capacity, respectfully move this Court to

 dismiss Plaintiff’s complaint for lack of subject matter jurisdiction and for failure to state a claim

 on which relief can be granted, or to enter summary judgment for Defendants. In accordance

 with the Court’s Local Rules, this motion is accompanied by a memorandum consisting of a

 concise statement of reasons in support of the motion and citations of the authorities on which

 Defendants rely, and a statement of undisputed material facts.

 Dated: April 15, 2021                                Respectfully submitted,


                                                      BRIAN M. BOYNTON
                                                      Acting Assistant Attorney General

                                                      LESLEY FARBY
                                                      Assistant Branch Director


 1
  Pursuant to Federal Rule of Civil Procedure 25(d)(1), Merrick B. Garland is automatically substituted for his
 predecessor, William P. Barr, Attorney General of the United States.

                                                          1
Case 6:20-cv-01438-RRS-CBW Document 19 Filed 04/15/21 Page 2 of 2 PageID #: 79




                                      /s/ Daniel Riess
                                    DANIEL RIESS (Texas Bar No. 24037359)
                                    Trial Attorney
                                    United States Department of Justice
                                    Civil Division, Federal Programs Branch
                                    1100 L Street, N.W.
                                    Washington, D.C. 20005
                                    Tel: (202) 353-3098
                                    Fax: (202) 616-8460
                                    Daniel.Riess@usdoj.gov
                                    Attorneys for Defendants




                                      2
